Citation Nr: 1641615	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  13-29 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	John R. Worman, Attorney


ATTORNEY FOR THE BOARD

K. Hughes, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from September 1988 to June 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the St. Petersburg, Florida Department of Veteran Affairs (VA) Regional Office (RO).  The appeal was remanded in October 2014 for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The matter of service connection for a low back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran has an Axis I psychiatric diagnosis (of other specified trauma/stressor-related disorder) which is attributable to his fear of hostile military or terrorist activity in service.


CONCLUSION OF LAW

Service connection for a variously diagnosed psychiatric disorder, including other specified trauma/stressor-related disorder, is warranted  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In order to establish service connection for the claimed disorder, there must be evidence of (1) a current claimed disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

A disorder diagnosed after discharge may still be service connected if all the evidence establishes that it was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), i.e., a diagnosis conforming to specified diagnostic criteria (currently the DSM-V, previously the DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link, or causal nexus, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).

If a stressor claimed by a Veteran is related to the Veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service.  38 C.F.R. § 3.304(f)(3).  If a stressor is related to combat, then the Veteran's testimony alone is sufficient to establish the occurrence of this particular stressor.

The Veteran's service personnel records confirm his service aboard the USS Mount Baker from January 1989 to July 1990 and USS Moinester from December 1990 to June 1992.  His service treatment records (STRs) are silent as to complaints and/or treatment referable to psychiatric symptoms.  

VA treatment record include a May 2007 note that, on psychiatric evaluation, the Veteran reported feeling depressed, especially when he "thinks about time in service where he witnessed 2 women drown who were trying to escape for Haiti."  

In a September 2007 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder, the Veteran reported a stressor during Desert Storm.  Specifically, he recalled being "in a high risk, high alert situation [while serving] on an ammunition ship in the Mediterranean Sea.  Every day was filled with anxiety about the possibility of being struck down."  He further recalled he "feared for [his] life daily and found it very difficult to deal with the situation."  The Veteran also reported a second stressor while serving onboard ship and performing search and rescue.  Specifically, he recalled pulling alongside a raft with 50 refugees and, as the ladder was being lowered for them to board, there was an uncontrolled rush causing two women to be knocked into the water and drown.  

August and September 2007 VA psychology treatment records note the Veteran recalled that, while serving "off shore in the Gulf during ODS [operation desert storm], his ammunition ship collided with a barge and another vessel" and "he was in a constant state of fear while on the ammo ship."  He recalled being terrified by "the sound and sensations of the collision, the sirens, the commotion etc."  The Veteran also reported witnessing the drowning of the two women refugees.  He reported nightmares and intrusive thoughts about these 2 incidents.  These records include an initial August 2007 Axis I diagnosis of anxiety, mild depression and rule out PTSD which was subsequently revised to an Axis I diagnosis of mild to moderate PTSD, dysthymia and ETOH (alcohol) and cannabis abuse by history, in remission by report in September 2007.  Subsequent VA psychiatric treatment records include diagnoses of anxiety disorder, depressive disorder and "some PTSD symptoms" or "features of PTSD".  Notably, a September 2013 Mental Health Note notes "some PTSD symptoms; at present it is unclear if he meets full DSM-V criteria for PTSD."  

In a November 2007 VA Form 21-0781, Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder, the Veteran recalled service aboard the ammunition ship USS Mount Baker AE -34 from December 1990 to February 1991 was a "living nightmare" because "there was live ammo everywhere around [him] and all [he] could think about was how a missile was going to strike our ship and blow us all to pieces."  He stated "burning alive was too much for [him] to bear and [he] lived in constant fear of death."  

An October 2010 VA PTSD examination report notes the Veteran's service onboard ship without discussion of his reported stressors.  The examiner provided no Axis I diagnosis and noted "transient, expected, mild to moderate reactions to variety of stimuli reminiscent of his military service."  The examiner further noted that, "based on the records reviewed and evaluation of the Veteran he does not warrant a mental condition diagnosis.  The Veteran can have transient, expected mild recollections of his military service when he watches TV [news] concerning military matters or when he does outreach activities with military veterans."  

In the August 2013 statement of the case, VA noted the Veteran's service aboard the USS Moinester in the Persian Gulf and conceded that he likely had fear of hostile military or terrorist activity.  

A December 2013 private Review PTSD Disability Benefits Questionnaire (DBQ) (submitted by the Veteran's attorney in support of this appeal) includes an Axis I diagnosis of PTSD (under the DSM-IV criteria) based on examination of the Veteran and review of his claims file and VA records.  In a separate statement, the examiner discussed pertinent medical literature as well as the Veteran's military and clinical history and opined that his "PTSD symptoms are more likely than not permanently aggravated by his fear of hostile military action while in service from 1988 to 1992."  

In a September 2014 joint statement, the Veteran's VA treating psychologist and psychiatrist noted that the October 2010 VA PTSD examination is "clearly incorrect" in the assessment of "No diagnosis" and is "contradicted by multiple mental health treatment providers from multiple disciplines and facilities."  The statement notes that the Veteran has been treated "for anxiety/PTSD symptoms and depression" and his "current diagnoses are: Anxiety Disorder Not Otherwise Specified (NOS), with features of Post-Traumatic Stress Disorder (PTSD), Major Depressive Disorder, Alcohol and Cannabis Abuse Disorder, in full remission."  

A November 2015 VA PTSD examination report notes that the Veteran does not have a diagnosis of PTSD that conforms to the DSM - V criteria; however, he has another mental disorder diagnoses, identified as "other specified trauma/stressor-related disorder" associated with military service and "other specified depressive disorder" (recurrent, abbreviated episodes of depression with limited symptoms) associated with nonservice-connected medical problems (chronic pain, lumbosacral radiculopathy).  The examination report shows examination of the Veteran and review of his medical and military history, including his reported stressors of witnessing the drowning of refugees during the rescue mission, observing the attempted suicide of a fellow service member and frequent threat alert status onboard ship while service in the Mediterranean.  The examiner remarked that the "Veteran has experienced life-threatening trauma during his military service and now occasionally experiences intrusive memories of trauma, some hyperarousal reactivity and avoidance consistent with the diagnosis of an Other specified trauma/stressor-related disorder.  Veteran also experiences depressive symptoms associated with nonservice-connected medical problems."  The examiner also stated that the objective testing produced results of questionable validity because of the Veteran's over reporting of symptoms.  

It is not in dispute that the Veteran has an acquired psychiatric disorder diagnosed as other specified trauma/stressor-related disorder (found on November 2015 VA examination).  The 2015 VA examiner, who reviewed the entire record, conducted a thorough psychiatric evaluation, and provided a thorough explanation of rationale, has related the Veteran's other specified trauma/stressor-related disorder to his military service.  Further, this opinion is supported by other medical statements in the claims file, including the December 2013 private DBQ and September 2014 joint statement from the Veteran's VA mental health treatment providers which, collectively, show that the Veteran has a current psychiatric disability as a result of his military service and that he has experienced symptoms of psychiatric impairment since his separation from service.  The Board finds no reason to question the expertise of the VA and non-VA examiners, or the opinions offered, and finds them probative and persuasive.  All of the requirements for establishing service connection for an acquired psychiatric disorder, diagnosed as other specified trauma/stressor-related disorder, are met; service connection for other specified trauma/stressor-related disorder is warranted. 

The Board acknowledges the Veteran's statements claiming service connection for PTSD and the December 2013 private DBQ providing a diagnosis of PTSD which the examiner found was "aggravated" by the Veteran's "fear of hostile military action while in service from 1988 to 1992."  However, review of the record does not show a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a) by a "VA or VA-contracted psychiatrist or psychologist;" as such, service connection for PTSD is not supported by the opinion provided in December 2013 private DBQ.  

Notwithstanding, the critical question in this matter is whether or not the Veteran's psychiatric disability, however diagnosed, may be etiologically related to his service or a service-connected disability.  To that extent, the Board notes that there is an adequate medical opinion in support of the Veteran's claim, and no medical opinion of record that can be read as providing evidence against the Veteran's claim.  Thus, considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the record reasonably shows that the Veteran has an acquired psychiatric disability related to events in active service.  Therefore, service connection for such disability is warranted.  This award of service connection for a variously diagnosed psychiatric disorder, including other specified trauma/stressor-related disorder, is considered a full grant of the benefit he seeks.  See Clemons v. Shinseki, 23 Vet. App. 1, 5(2009)


ORDER

Service connection for an acquired psychiatric disorder, including diagnosed as other specified trauma/stressor-related disorder, is granted.


REMAND

Additional development is required prior to adjudicating the claim of service connection for a low back disorder.  

The Veteran claims service connection for a low back disability as a result of injuries sustained when he fell during service.  STRs include a March 1991 treatment report which notes that he sustained multiple contusions to the left upper thigh and chest wall as a result of falling down a ladder leading to his berthing area.  He complained of left hip and side pain.  Post service clinical records show treatment for back pain which radiates into his lower extremities.  Radiology results described in 2014 show degenerative changes at L5-S1 and disc herniation.  Records received after the 2014 remand include an April 2014 private treatment report which notes that the Veteran reported that his back and bilateral leg "pain began in 1990-91 when he had a 20 foot fall while in the Navy."  As such, the Veteran should be afforded an examination to determine the nature and etiology of his current back disorder.  On remand, updated VA and private treatment records should be obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include updated VA treatment records.

2.  After the above evidence is obtained, to the extent available, schedule the Veteran for an appropriate VA examination to determine the nature and likely etiology of any current low back disorder.  The claims folder and copies of all pertinent records should be made available to the examiner for review. 

For any currently diagnosed low back disorder, the examiner should state a separate opinion as to whether it is at least as likely as not (a 50 percent or better probability) that the disability originated in service or is otherwise etiologically related to the Veteran's active service, including falling from a ladder leading to his berthing area.  

The examiner is to specifically consider and address the Veteran's competent assertions regarding his in-service back injury/symptoms and post service continuity of such symptoms.

The examiner must explain the rationale for all opinions, citing to supporting clinical data as appropriate.  If the examiner is unable to provide any required opinion, he or she should explain why the opinion cannot be provided.

3.  After completing the above, and any other development deemed necessary, readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


